Citation Nr: 1039534	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left femur with shortening of the leg.  

2.  Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to a compensable 
evaluation for residuals of a fractured left femur with 
shortening of the leg, and granted service connection for chronic 
lumbar pain, assigning a 10 percent evaluation, effective June 
29, 2006.  Subsequently, in a May 2008 decision, the RO increased 
the evaluation assigned to the Veteran's residuals of a fractured 
left femur with shortening of the leg to 10 percent, effective 
June 29, 2006.  As such, the issues are as stated on the cover 
page. 

In August 2008, the Veteran stated that he was having 
gastrointestinal problems because of the medication he was taking 
for his service-connected disabilities.  See 38 C.F.R. § 3.310.  
THIS CLAIM IS REFFERED TO THE RO FOR APPROPRIATE ACTION.

In September 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In his statements, the Veteran has reported that his residuals of 
a fractured left femur with shortening of the leg and his chronic 
lumbar pain have worsened since the most recent VA examination, 
which was conducted more than four years ago, in August 2006.  
See August 2008 substantive appeal and September 2010 Board 
hearing transcript.  Specifically, the Veteran has reported 
experiencing increasing back and hip pain, and being unable to 
perform his duties as a mail carrier because he cannot be on his 
feet all day and has difficulty walking up stairs.  See id.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his left leg residuals and his chronic lumbar pain.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

As this case must be remanded for the foregoing reasons, copies 
of any recent treatment records should also be obtained.  See 
38 U.S.C.A. § 5103.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain complete 
copies of any recent private treatment 
pertaining to the Veteran's residuals of a 
fractured left femur with shortening of the 
leg and/or lumbar spine disabilities from:  
a) Dr. William Chan, dated since August 2006; 
and b) Dr. Brian McPhillips, dated since 
January 2008. 

2.  Once the foregoing development is 
complete, schedule the Veteran for a VA 
orthopedic examination of the left lower 
extremity.  The claims file must be made 
available to and reviewed by the examiner.  
All necessary tests, including x-rays if 
indicated, should be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected fractured left 
femur with shortening of the leg.

The examiner should conduct range of motion 
testing of the left hip/thigh, specifically 
noting whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement.  The examiner 
should also specifically address whether there 
is likely to be additional range of motion 
loss due to any of the following: (1) pain on 
use, including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left hip/thigh is used repeatedly.  All 
limitation of function must be identified.  If 
there is no pain, limitation of motion and/or 
limitation of function, such facts must be 
noted in the report.

The examiner should also indicate whether the 
Veteran has malunion of the femur with knee or 
hip disability, noting whether such knee 
and/or hip disability is slight, moderate, or 
marked in severity. 

The examiner should measure both lower 
extremities from the anterior superior spine 
of the ilium to the internal malleolus of the 
tibia.

Finally, the examiner should discuss the 
degree of occupational impairment attributable 
to the Veteran's service-connected residuals 
of a fractured left femur with shortening of 
the leg.  In particular, describe what types 
of employment activities would be limited 
because of the Veteran's service-connected 
disability, what types of employment would not 
be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

3.  Then, schedule the Veteran for a VA spine 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests, including x-
rays if indicated, should be performed. 

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected chronic lumbar 
pain.  

The examiner should conduct range of motion 
testing of the spine, specifically noting 
whether-upon repetitive motion of the 
Veteran's low back-there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement, and whether there 
is likely to be additional range of motion 
loss due to: (1) pain on use, including 
during flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  
The examiner should also describe whether 
pain significantly limits functional ability 
during flare-ups or when the lumbar spine is 
used repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

Further, the examiner should identify any 
neurological pathology related to the 
service-connected lumbar spine disability, 
and fully describe the extent and severity of 
those symptoms, including a statement of 
which nerves are involved and whether there 
is any complete or incomplete paralysis.  If 
incomplete paralysis is present, the examiner 
should also indicate whether the functional 
impairment resulting from the incomplete 
paralysis is mild, moderate, moderately 
severe, or severe.  

Also, the examiner should state whether the 
Veteran's service-connected chronic lumbar 
pain causes intervertebral disc syndrome, and 
if so, the examiner should document the 
number of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also discuss the degree of 
occupational impairment attributable to the 
Veteran's service-connected lumbar spine 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of employment 
would not be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
report(s) does not include adequate responses 
to the specific opinions requested, the 
report(s) must be returned for corrective 
action.

5.  Finally, readjudicate the Veteran's claims.  
If the claims remain denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


